The Chancellor:
This is a bill filed by the complainant, as administrator of Daniel Haedinger, to set aside, as fraudulent, an assignment of lease, made by Edward Miller to Alexander Hill, in the year 1838, in trust, for the use of the wife of Haedinger during her life, and after her death for the use of their children. And the bill charges, that said assignment was made by Miller, at the request of and by the order of the said Daniel, for the benefit of his wife and children. The assignment is now impeached by the administrator of the husband, upon the ground that it was made in fraud of his own creditors.
Whatever may be the character of this deed, so far as concerns the rights of the creditors of the husband, it seems to me to be perfectly clear, that neither the husband himself, nor his administrator, can be allowed to question it. Though it may be fraudulent, and void as to creditors, (a point not meant to be decided,) it is good against the party who caused it to be made, and his representatives, and, therefore, without deciding any of the questions discussed by counsel in their written arguments, I shall dismiss this bill upon the single ground, that it is brought by . a party having no title to impeach the instrument sought to be vacated.
[No appeal was taken in this case.]